Pratt, J.
Defendant’s claim for rent of the house on Franklin avenue was against Francis A. Biggs, not against his wife. It was therefore extinguished by the discharge in bankruptcy, so far as it had accrued up to the filing of the petition in bankruptcy. The fact that no indebtedness to Angus for rent was stated in the schedules does not affect the question. Even ¡had Angus not been named as a creditor, in the absence of proof of actual .fraud, his claims would be discharged. As he was a party to the proceeding, no question of fraud can be suggested. It follows that the referee was in error in allowing defendant credit for rent of the Franklin-Avenue house prior to February 1, 1878. The judgment appealed from must be modified accordingly, with costs of appeal to plaintiffs. If the amount to be deducted cannot otherwise be determined, it may be referred back to the referee to fix the amount of deduction.